In re Belsom, Randolph, applying for stay, writs of certiorari, prohibition, mandamus and review; Parish of Orleans, Civil District Court, Div. “I”, No. 84-17901; to the Court of Appeal, Fourth Circuit, No. C-3254.
Denied. Attachments to application indicate that trial judge has granted relator’s *608motion to proceed in forma pauperis. La. Code Civ.P. art. 5181, as amended by Acts 1972, No. 663, § 1 (also amended by Acts 1984, No. 509, § 1) no longer requires Louisiana citizenship. There is no merit to the jurisdictional contention.